     Case 3:20-cv-02137-JLS-NLS Document 14 Filed 04/06/21 PageID.112 Page 1 of 14


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    G & G CLOSED CIRCUIT EVENTS,                       Case No.: 20-CV-2137-JLS (NLS)
      LLC,
12
                                        Plaintiff,       ORDER GRANTING IN PART AND
13                                                       DENYING IN PART PLAINTIFF’S
      v.                                                 MOTION TO STRIKE
14
15    CALIFORNIA CENTER FOR THE                          (ECF No. 6)
      ARTS, ESCONDIDO, FOUNDATION,
16    an unknown business entity d/b/a/
17    California Center for the Arts, Escondido,

18                                   Defendant.
19
20         Presently before the Court is Plaintiff G & G Closed Circuit Events, LLC’s Motion
21   to Strike (“MTS,” ECF No. 6). Defendant California Center for the Arts, Escondido,
22   Foundation d/b/a California Center for the Arts, Escondido filed an Opposition to the
23   Motion (“Opp’n,” ECF No. 9), and Plaintiff filed a Reply (“Reply,” ECF No. 10). The
24   Court took the matter under submission without oral argument pursuant to Civil Local Rule
25   7.1(d)(1). See ECF No. 11. Having carefully considered the Parties’ arguments, the
26   evidence, and the law, the Court GRANTS IN PART AND DENIES IN PART Plaintiff’s
27   Motion, as set forth below.
28   ///

                                                     1
                                                                           20-CV-2137-JLS (NLS)
     Case 3:20-cv-02137-JLS-NLS Document 14 Filed 04/06/21 PageID.113 Page 2 of 14


1                                         BACKGROUND
2          “Pursuant to contract, Plaintiff . . . was granted the exclusive nationwide commercial
3    distribution (closed-circuit) rights to the Saul “Canelo” Alvarez v. Sergey Kovalev
4    Championship Fight Program, telecast nationwide on Saturday, November 2, 2019” (the
5    “Program”). ECF No. 1 (“Compl.”) ¶ 16. Pursuant to its contract, “Plaintiff . . . entered
6    into subsequent sublicensing agreements with various commercial entities throughout
7    North America, including entities within the State of California, by which it granted these
8    entities limited sublicensing rights, specifically the rights to publicly exhibit the Program
9    within their respective commercial establishments.” Id. ¶ 17 (emphasis omitted). “The
10   Program could only be exhibited in a commercial establishment in California” if Plaintiff
11   contractually authorized said establishment. Id. ¶ 18 (emphasis omitted). On Saturday,
12   November 2, 2019, Defendant allegedly intercepted, received, and published the Program
13   at California Center for the Arts, Escondido. See id. ¶ 21.
14         On October 31, 2020, Plaintiff filed the operative Complaint, alleging the following
15   four claims against Defendant: (1) violation of 47 U.S.C. § 605; (2) violation of 47 U.S.C.
16   § 553; (3) conversion; and (4) violation of California Business and Professions Code
17   §§ 17200 et seq. See generally Compl. On December 29, 2020, Defendant filed an Answer
18   raising seventeen affirmative defenses. See generally ECF No. 4 (“Answer”). Plaintiff
19   then filed the instant Motion, which seeks to strike all Defendant’s affirmative defenses.
20   See generally MTS.
21                                     LEGAL STANDARD
22         Federal Rule of Civil Procedure 12(f) provides that the court “may strike from a
23   pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous
24   matter.” Fed. R. Civ. P. 12(f). “The function of a 12(f) motion to strike is to avoid the
25   expenditure of time and money that must arise from litigating spurious issues by dispensing
26   with those issues prior to trial . . . .” Whittlestone, Inc. v. Handi–Craft Co., 618 F.3d 970,
27   973 (9th Cir. 2010) (quoting Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993),
28   rev’d on other grounds, 510 U.S. 517 (1994)).

                                                   2
                                                                             20-CV-2137-JLS (NLS)
     Case 3:20-cv-02137-JLS-NLS Document 14 Filed 04/06/21 PageID.114 Page 3 of 14


1          “Motions to strike are ‘generally disfavored because they are often used as delaying
2    tactics and because of the limited importance of pleadings in federal practice.’” Cortina v.
3    Goya Foods, Inc., 94 F. Supp. 3d 1174, 1182 (S.D. Cal. 2015) (quoting Rosales v. Citibank,
4    133 F. Supp. 2d 1177, 1180 (N.D. Cal. 2001)). “[M]otions to strike should not be granted
5    unless it is clear that the matter to be stricken could have no possible bearing on the subject
6    matter of the litigation.” San Diego Unified Port Dist. v. Monsanto, 309 F. Supp. 3d 854
7    (S.D. Cal. 2018) (quotations and citations omitted). “When ruling on a motion to strike,
8    this Court ‘must view the pleading under attack in the light most favorable to the pleader.’”
9    Novick v. UNUM Life Ins. Co. of Am., 570 F. Supp. 2d 1207, 1208 (C.D. Cal. 2008)
10   (quoting RDF Media Ltd. v. Fox Broad. Co., 372 F. Supp. 2d 556, 561 (C.D. Cal. 2005)).
11         “[T]he Ninth Circuit has not explicitly addressed whether the Twombly and Iqbal
12   plausibility standard should replace the Wyshak [v. City National Bank, 607 F.2d 824 (9th
13   Cir. 1979), abrogated in part by Castro v. Cnty. of Los Angeles, 833 F.3d 1060 (9th Cir.
14   2016) (en banc),] fair notice standard for affirmative defenses.” Philpot v. Baltimore Post-
15   Exam’r, No. 3:20-CV-00872-H-MSB, 2020 WL 6449199, at *3 (S.D. Cal. Nov. 3, 2020).
16   Plaintiff requests that the Court apply the Twombly and Iqbal “plausibility” standard to
17   Defendant’s affirmative defenses. See MTS at 9. Defendant requests that the Court find
18   that only a “fair notice standard” applies to the pleading of affirmative defenses. See Opp’n
19   at 1, 9. Although this Court recognizes it previously has applied the Twombly and Iqbal
20   “plausibility” standard in assessing the sufficiency of the pleading of affirmative defenses,
21   in light of recent decisions in this District noting the Ninth Circuit’s continuing recognition
22   of the Wyshak fair notice standard for affirmative defenses and the lack of controlling
23   authority to the contrary, this Court now elects to stand with the clear majority of courts
24   within this District and apply the “fair notice” standard. See, e.g., Philpot, 2020 WL
25   6449199, at *3 (“[S]ince Twombly and Iqbal were decided, the Ninth Circuit has continued
26   to recognize the Wyshak fair notice standard.”) (citations omitted); Boba Inc. v. Blue Box
27   Opco LLC, No. 19-CV-00304-H-NLS, 2019 WL 2140597, at *3 n.2 (S.D. Cal. May 15,
28   2019) (similar); Cota v. Aveda Corp., No. 320CV01137BENBGS, 2020 WL 6083423, at

                                                   3
                                                                             20-CV-2137-JLS (NLS)
     Case 3:20-cv-02137-JLS-NLS Document 14 Filed 04/06/21 PageID.115 Page 4 of 14


1    *4 (S.D. Cal. Oct. 14, 2020) (“The Southern District follows the Ninth Circuit’s decision
2    in Kohler, which requires Defendant to plead its affirmative defenses under the fair notice
3    standard.”); Hawkins v. Kroger Co., No. 15CV2320 JM(BLM), 2019 WL 6310553, at *3
4    (S.D. Cal. Nov. 25, 2019) (“Plaintiff has supplied the court with no binding authority for
5    her assumption that the heightened pleading standards of Bell Atlantic Corporation v.
6    Twombly, 550 U.S. 544 (2007), apply to affirmative defenses, and the court is unaware of
7    any circuit court that has addressed this issue.”); Sundby v. Marquee Funding Grp., Inc.,
8    No. 19-CV-0390-GPC-AHG, 2019 WL 5963907, at *2 (S.D. Cal. Nov. 13, 2019) (“The
9    Court declines to apply the plausibility standard here as neither the Ninth Circuit nor the
10   Supreme Court have instructed the courts to depart from the notice-pleading standard
11   applied in evaluating the sufficiency of an affirmative defense.”) (citations omitted); see
12   also Kohler v. Flava Enters., Inc., 779 F.3d 1016, 1019 (9th Cir. 2015) (“Nonetheless, the
13   ‘fair notice’ required by the pleading standards only requires describing the defense in
14   ‘general terms.’ We will not disturb the district court’s finding that [plaintiff] received
15   sufficient notice.”) (citing 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and
16   Procedure § 1274 (3d ed. 1998)).
17         Although more relaxed than the Twombly and Iqbal “plausibility standard,” Federal
18   Rule of Civil Procedure 8’s fair notice standard “requires that the allegations in the
19   [answer] give the [plaintiff] fair notice of what the [defendant]’s [defense] is and the
20   grounds upon which it rests.” Pac. Coast Fed’n of Fishermen’s Assocs. v. Glaser, 937
21   F.3d 1191, 1200 (9th Cir. 2019) (internal quotations omitted); see also Rosen v.
22   Masterpiece Mktg. Grp., LLC, 222 F. Supp. 3d 793, 798 (C.D. Cal. 2016) (“[E]ven the fair
23   notice standard requires ‘at least some valid factual basis’ in support of its affirmative
24   defense.”). If a court strikes an affirmative defense, “[i]n the absence of prejudice to the
25   opposing party, leave to amend should be freely given.” Wyshak, 607 F.2d at 826–27
26   (citing Fed. R. Civ. P. 15(a); Foman v. Davis, 371 U.S. 178, 182 (1962); Howey v. United
27   States, 481 F.2d 1187, 1190 (9th Cir. 1973)).
28   ///

                                                  4
                                                                           20-CV-2137-JLS (NLS)
     Case 3:20-cv-02137-JLS-NLS Document 14 Filed 04/06/21 PageID.116 Page 5 of 14


1                                              ANALYSIS
2           Plaintiff requests that the Court strike all Defendant’s seventeen affirmative defenses
3    of (1) failure to state a cause of action; (2) unclean hands; (3) waiver; (4) failure to mitigate;
4    (5) no damages; (6) acts or omissions of complainant and others; (7) estoppel; (8) statute
5    of limitations; (9) costs and attorney’s fees; (10) setoff/offset; (11) laches; (12) several
6    liability for non-economic damages; (13) lack of jurisdiction; (14) lack of standing; (15)
7    joinder of co-defendants’ affirmative defenses; (16) no scienter, knowledge, intent, or
8    willfulness; and (17) right to assert additional affirmative defenses, claiming each is
9    insufficient for various reasons, as addressed more fully below. See generally MTS.
10   I.    Defenses That Are Not Affirmative Defenses
11          A.     First, Fifth, Sixth & Sixteenth Affirmative Defenses (Denials)
12          Defendant admits that the following affirmative defenses are better characterized as
13   “denials of Plaintiff’s ability to meet its burden to prove either liability or damages” and
14   requests that the Court construe them as such: the first affirmative defense for failure to
15   state a cause of action; the fifth affirmative defense for no damages; the sixth affirmative
16   defense for acts or omissions of complainant and others; and the sixteenth affirmative
17   defense for no scienter, knowledge, intent, or willfulness. Opp’n at 10.
18          Plaintiff contends that these denials should be stricken because “[p]ermitting denials,
19   which by definition are not ‘affirmative defenses,’ would effectively reduce the concept of
20   an ‘affirmative defense’ to a catch-all phrase permitting all manner of responses, some of
21   which would otherwise be impermissible.” Reply at 6. Plaintiff further asserts that,
22   although a showing of prejudice is not required, it will suffer prejudice as a result of
23   “expend[ing] time and resources litigating irrelevant issues” should these “defenses” not
24   be stricken. MTS at 19. In support of its position, Plaintiff cites to Rutherford v. Evans
25   Hotels, LLC, Case No. 18-CV-435, 2019 WL 1900889, at *3 (S.D. Cal. Apr. 29, 2019),
26   where this Court struck various mislabeled “affirmative defenses” without a showing of
27   prejudice. See Reply at 7. In response, Defendant requests that the Court “not strike
28   denials it finds were mischaracterized as affirmative defenses” because mislabeling is an

                                                     5
                                                                                20-CV-2137-JLS (NLS)
     Case 3:20-cv-02137-JLS-NLS Document 14 Filed 04/06/21 PageID.117 Page 6 of 14


1    insufficient basis for striking an affirmative defense when there is no prejudice to Plaintiff,
2    and Defendant contends “Plaintiff has sufficient notice of its burden to prove both liability
3    and damages, and, therefore, there is no risk of prejudice to Plaintiff.” Opp’n at 10–11.
4          A majority of courts in this District have “held that ‘denials that are improperly pled
5    as defenses should not be stricken on that basis alone,’ particularly where they do not
6    prejudice Plaintiff.’” Tattersalls Ltd. v. Wiener, No. 3:17-CV-1125-BTM-JLB, 2019 WL
7    669640, at *3 (S.D. Cal. Feb. 19, 2019) (quoting San Diego Unified Port Dist., 2018 WL
8    4281476, at *5); see also Kohler v. Islands Rests., LP, 280 F.R.D. 560, 567 (S.D. Cal.
9    2012) (“The Court fails to see how identifying a defense as ‘affirmative,’ when in actuality
10   it is not, makes that defense legally insufficient.”) (citations omitted). The Court finds this
11   to be a sound approach in light of the plain language of Rule 12(f), pursuant to which “[t]he
12   court may strike from a pleading an insufficient defense or any redundant, immaterial,
13   impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). Thus, because a denial is not a
14   defense, “a motion to strike is inappropriate” unless the denial is “[redundant,] immaterial,
15   impertinent, or scandalous.” Carlock v. RMP Fin., No. 03-CV-0688 W (AJB), 2003 WL
16   24207625, at *4 (S.D. Cal. Aug. 5, 2003) (citing Van Schouwen v. Connaught Corp., 782
17   F. Supp. 1240, 1247 (N.D. Ill. 1991); Fed. R. Civ. P. 12(f)). Plaintiff does not argue, and
18   the Court is not prepared to conclude based solely on the pleadings and arguments before
19   it, that these denials are “redundant, immaterial, impertinent, or scandalous,” Fed. R. Civ.
20   P. 12(f), and accordingly striking them would appear inappropriate.
21         Further, the Court is not persuaded by Plaintiff’s conclusory assertion that
22   Defendant’s mislabeled affirmative defenses would cause prejudice. See Martinez v.
23   Alltran Fin. LP, No. CV-18-04815-PHX-DLR, 2019 WL 1777300, at *3 (D. Ariz. Apr. 23,
24   2019) (finding argument that plaintiff would be prejudiced by discovery regarding
25   misclassified defenses “meritless because Plaintiff already bears the burden of proving
26   matters such as standing, causation, and injury. Striking Defendant’s improper affirmative
27   defenses would not change Plaintiff’s burden of proof and, therefore, would not change the
28   evidence Plaintiff must be prepared to present.”); see also Harris v. Chipotle Mexican

                                                   6
                                                                             20-CV-2137-JLS (NLS)
     Case 3:20-cv-02137-JLS-NLS Document 14 Filed 04/06/21 PageID.118 Page 7 of 14


1    Grill, Inc., 303 F.R.D. 625, 629 (E.D. Cal. 2014) (denying the plaintiff’s motion to strike
2    mislabeled affirmative defenses because the court “cannot conceive how these defenses
3    will ‘cost both the parties and the [c]ourt unnecessary time and resources.’”) (citation
4    omitted). Therefore, the Court DENIES Plaintiff’s Motion as to Defendant’s mislabeled
5    first, fifth, sixth, and sixteenth affirmative defenses.
6          B.     Ninth Affirmative Defense
7          Plaintiff contends that Defendant’s ninth affirmative defense for costs and attorney’s
8    fees is not a defense but is rather a request for affirmative relief that therefore should be
9    stricken. See MTS at 12. The Court agrees that attorney’s fees is not a valid affirmative
10   defense. See Barnes v. AT & T Pension Ben. Plan-Nonbargained Program, 718 F. Supp.
11   2d 1167, 1174 (N.D. Cal. 2010) (striking an affirmative defense of attorney’s fees because
12   “[t]he award of attorney’s fees does not act to preclude a defendant’s liability even if a
13   plaintiff proves all of the required elements of the cause of action.”). Further, the Court
14   finds that this “defense” is duplicative, as Defendant clearly requests its attorney’s fees and
15   costs in its Prayer. See Answer at Prayer (noting that “Defendant requests the following
16   relief: . . . Defendant be awarded its attorney’s fees and costs of suit . . .”). Accordingly,
17   the Court GRANTS Plaintiff’s Motion and STRIKES Defendant’s ninth affirmative
18   defense. Further, because amendment will not cure this defense’s duplicativeness, the
19   defense is stricken WITHOUT LEAVE TO AMEND.
20         C.     Seventeenth Affirmative Defense
21         Plaintiff contends Defendant’s seventeenth affirmative defense, which reserves
22   Defendant’s right to assert additional affirmative defenses, is not an affirmative defense
23   and is redundant pursuant to Federal Rule of Civil Procedure 15, which addresses the right
24   to and standard governing amended pleadings, and therefore the defense should be stricken.
25   See MTS at 17–18. The Court agrees with Plaintiff. See Hartford Underwriters Ins. Co.
26   v. Kraus USA, Inc., 313 F.R.D. 572, 578 (N.D. Cal. 2016) (holding that a reservation is not
27   an affirmative defense and is duplicative of Federal Rule of Civil Procedure 15) (citation
28   omitted); G & G Closed Cir. Events, LLC v. Nguyen, No. 10-CV-00168-LHK, 2010 WL

                                                     7
                                                                             20-CV-2137-JLS (NLS)
     Case 3:20-cv-02137-JLS-NLS Document 14 Filed 04/06/21 PageID.119 Page 8 of 14


1    3749284, at *5 (N.D. Cal. Sept. 23, 2010) (“[T]o the extent that the reservation defense
2    attempts to preserve rights already preserved by the Federal Rules, it is duplicative.”)
3    (citation omitted). Because Defendant’s seventeenth affirmative defense is duplicative, the
4    Court GRANTS Plaintiff’s Motion as to this “defense.” Further, because amendment will
5    not cure this defense’s duplicativeness, the defense is stricken WITHOUT LEAVE TO
6    AMEND.
7    II.   Second, Third, Seventh & Eleventh Affirmative Defenses (Equitable Defenses)
8          Plaintiff contends that “Defendant’s second, third, seventh, and eleventh affirmative
9    defenses are boilerplate recitations of the doctrines of unclean hands, waiver, estoppel, and
10   laches, respectively,” and that “[t]hese general references to legal doctrines do not provide
11   fair notice.” MTS at 7 (citations omitted). The Court agrees with Plaintiff that, as presently
12   pleaded, Defendant has failed to provide fair notice of the grounds on which these defenses
13   rest and must at least provide notice of how each of the doctrines apply to this case. See
14   CTF Dev., Inc. v. Penta Hosp., LLC, No. C 09-02429 WHA, 2009 WL 3517617, at *7
15   (N.D. Cal. Oct. 26, 2009) (“[B]are statements reciting mere legal conclusions do not
16   provide a plaintiff with fair notice of the defense asserted, as required under Wyshak.”)
17   (citations omitted); G & G Closed Cir. Events, LLC v. Nguyen, No. 5:12-CV-03068 EJD,
18   2013 WL 2558151, at *4 (N.D. Cal. June 10, 2013) [hereinafter “Nguyen II”] (striking
19   defenses for unclean hands, justification, waiver, and estoppel that “offer little more than
20   legal definitions”) (citations omitted).    However, the deficiencies in these defenses
21   conceivably could be cured by amendment, and the Court does not find that Plaintiff will
22   suffer any prejudice if Defendant is granted leave to amend. See Roe, 289 F.R.D. at 608.
23   Therefore, the Court STRIKES Defendant’s second, third, seventh, and eleventh
24   affirmative defenses WITH LEAVE TO AMEND.
25   ///
26   ///
27   ///
28   ///

                                                   8
                                                                             20-CV-2137-JLS (NLS)
     Case 3:20-cv-02137-JLS-NLS Document 14 Filed 04/06/21 PageID.120 Page 9 of 14


1    III.   Remaining Affirmative Defenses
2           A.    Fourth Affirmative Defense
3           Defendant’s fourth affirmative defense alleges that Plaintiff’s claims are barred by
4    “Plaintiff’s failure to mitigate, eliminate, or reasonably attempt to mitigate damages.”
5    Answer at 5. Plaintiff contends that this defense fails to provide fair notice and “has no
6    legal significance in the case.” MTS at 15. Defendant requests that the Court not strike
7    the defense because “[c]ourts routinely permit parties to plead a failure to mitigate defense
8    without specific factual allegations prior to the conclusion of discovery.” Opp’n at 11
9    (citations omitted). The Court agrees with Plaintiff and finds that the failure to mitigate
10   defense is unrelated to the underlying cause of action, as the alleged damage has already
11   occurred. See Nguyen II, 2013 WL 2558151, at *3 (striking a failure to mitigate defense
12   as unrelated to the underlying cause of action for the unlawful broadcast and interception
13   of the plaintiff’s program). Moreover, even if the Court provided Defendant with leave to
14   amend, the Court finds that this defense still could have “no possible bearing on the subject
15   matter of the litigation,” San Diego Unified Port Dist., 309 F. Supp. 3d at 854, and
16   accordingly “Plaintiff would be compelled to expend additional time and resources
17   litigating irrelevant issues if the defense was to remain,” Nguyen II, 2013 WL 2558151, at
18   *3 (citing Barnes, 718 F. Supp. 2d at 1173). Therefore, the Court STRIKES WITH
19   PREJUDICE Defendant’s fourth affirmative defense.
20          B.    Fourteenth Affirmative Defense
21          Defendant’s fourteenth affirmative defense alleges that “Plaintiff does not have
22   standing to seek relief for each and every cause of action as set forth in the Complaint.”
23   Answer at 7. Plaintiff contends that Defendant’s affirmative defense fails as a matter of
24   law because “Defendant’s conduct is not only fairly traceable to the injury” but is
25   “specifically traceable to the injury.” MTS at 20. Defendant asks the Court not to strike
26   its lack of standing affirmative defense because “‘the Court cannot conclude at this early
27   stage in proceedings that these defenses will have no possible bearing on the subject matter
28   ///

                                                  9
                                                                            20-CV-2137-JLS (NLS)
     Case 3:20-cv-02137-JLS-NLS Document 14 Filed 04/06/21 PageID.121 Page 10 of 14


1     of the litigation.’” Opp’n at 12 (quoting San Diego Unified Port Dist., 309 F. Supp. 3d at
2     854).
3             Defendant’s bare pleading of a conclusory statement that Plaintiff lacks standing,
4     without more, does not meet the fair notice standard. Although the parties are in the early
5     stages of the proceedings, Defendant must provide at least notice of the grounds upon
6     which the defense rests. See Kohler, 291 F.R.D. at 469 (striking defendant’s affirmative
7     defense for lack of standing because, “[a]lthough [defendant’s] pleading need not be
8     supported by detailed factual allegations, it must at least give notice of the ‘grounds upon
9     which it rests.’”) (citation omitted); but see Cota, 2020 WL 6083423, at *9 (finding that
10    the defendant adequately pleaded its lack of standing defense under the fair notice standard
11    where it specified that plaintiff “may not have standing due to lack of damages, injury, or
12    harm”) (citations omitted).
13            While the Court finds this defense inadequately pleaded at present, the Court agrees
14    with Defendant that granting leave to amend at this early stage in the litigation would not
15    prejudice Plaintiff. See Roe v. City of San Diego, 289 F.R.D. 604, 608 (S.D. Cal. 2013)
16    (“Unless it would prejudice the opposing party, courts freely grant leave to amend stricken
17    pleadings.”) (citations omitted). Therefore, the Court STRIKES Defendant’s fourteenth
18    affirmative defense WITH LEAVE TO AMEND.
19            C.    Eighth Affirmative Defense
20            Plaintiff contends that Defendant’s eighth affirmative defense, asserting “that all
21    causes of action are barred by the appropriate statutes of limitations,” Answer at 5–6, fails
22    as a matter of law in light of the filing date and the applicable statutes of limitations, see
23    MTS at 11–12. The Court agrees. The statutes of limitations for the asserted claims are
24    one year for claims under 47 U.S.C. sections 605 and 553; three years for claims of
25    conversion; and four years for claims under California Business and Professions Code
26    section 17200. See MTS at 11–12 (citing Directv, Inc. v. Webb, 545 F.3d 837, 847–48 (9th
27    Cir. 2008); J&J Sports Prods., Inc. v. Pacis, 2008 WL 5245281, at *2 (N.D. Cal. Dec. 15,
28    2008); Cal. Code Civ. Proc. § 338(c); Cal. Bus. & Prof. Code § 17208). Plaintiff filed its

                                                   10
                                                                              20-CV-2137-JLS (NLS)
     Case 3:20-cv-02137-JLS-NLS Document 14 Filed 04/06/21 PageID.122 Page 11 of 14


1     Complaint on October 31, 2020, see ECF No. 1, less than one year after the alleged
2     violations occurred on November 2, 2019, see Compl. ¶ 2.             Defendant’s statute of
3     limitations affirmative defense thus fails as a matter of law.         Therefore, the Court
4     STRIKES WITH PREJDICE Defendant’s eighth affirmative defense. See J & J Sports
5     Prods. v. Coyne, No. C 10-04206 CRB, 2011 WL 227670, at *2 (N.D. Cal. Jan. 24, 2011)
6     (striking with prejudice affirmative defense asserting the statute of limitations where “this
7     action is not time barred”) (citations omitted).
8           D.     Tenth Affirmative Defense
9           Defendant’s tenth affirmative defense alleges that, “in the event that this Court finds
10    that amounts are owed by Defendant to Complainant, such amounts are subject to setoff
11    and/or offset by amounts owed to Defendant by Complainant in an amount according to
12    proof at trial.” Answer at 6. Plaintiff contends that “Plaintiff is unaware of any debt it
13    owes Defendant and, in that regard, it is Plaintiff’s position that this defense has no legal
14    application to this case”; further, to the extent Defendant contends otherwise, “[c]ertainly
15    Defendant is aware of any potential money owed to it by Plaintiff such that it could assert
16    the defense with requisite specificity.” MTS at 13. The Court finds that, as presently
17    pleaded, this defense fails to provide fair notice to Plaintiff; however, this deficiency
18    conceivably could be cured through amendment, and it does not appear Plaintiff would be
19    prejudiced by leave to amend. Accordingly, the Court STRIKES Defendant’s tenth
20    affirmative defense WITH LEAVE TO AMEND. See, e.g., Gilmore v. Liberty Life
21    Assurance Co. of Bos., No. C 13-0178 PJH, 2013 WL 12147724, at *1 (N.D. Cal. Apr. 19,
22    2013) (granting with leave to amend motion to strike affirmative defense for set-off “so
23    that defendant may identify the source of the alleged set-off”).
24          E.     Twelfth Affirmative Defense
25          Defendant’s twelfth affirmative defense alleges “that in the event of an award of
26    non-economic damages, the damages are not joint but are several only.” Answer at 7.
27    Plaintiff contends that, “[w]hile there are other reasons why this defense ultimately would
28    fail, as there is only one Defendant in this case, the defense is immaterial and impertinent.”

                                                   11
                                                                              20-CV-2137-JLS (NLS)
     Case 3:20-cv-02137-JLS-NLS Document 14 Filed 04/06/21 PageID.123 Page 12 of 14


1     MTS at 13 (citing Fed. R. Civ. P. 12(f)). As there is at present only one defendant, the
2     Court agrees with Plaintiff that this defense clearly has no possible relevance in the present
3     litigation.   Therefore, the Court STRIKES Defendant’s twelfth affirmative defense.
4     Consistent with the provisions of Federal Rule of Civil Procedure 15, Defendant may move
5     to amend its Answer to assert this defense should later developments in this litigation
6     render it relevant.
7            F.     Thirteenth Affirmative Defense
8            Defendant’s thirteenth affirmative defense alleges that “[t]he Court is without
9     jurisdiction over certain claims in the Complaint.” Answer at 7. That is the entirety of the
10    affirmative defense; Defendant provides no explanation of the basis for the Court’s
11    purported lack of jurisdiction.     However, lack of jurisdiction only requires that the
12    defendant invoke the defense, as the burden is on the plaintiff to show jurisdiction is proper.
13    See Hartford Underwriters Ins. Co. v. Kraus USA, Inc., 313 F.R.D. 572, 576 (N.D. Cal.
14    2016) (“[T]he only allegation material to a Rule 12(h)(1) defense is that the defense exists,
15    so simply invoking the defense as set forth in Rule 12(b) gives a Plaintiff all the notice she
16    needs . . . because it is the plaintiff, not the defendant, who bears the burden of showing
17    that jurisdiction . . . [is] proper.”) (citing Ear v. Empire Collection Authorities, Inc., No.
18    12-1695-SC, 2012 WL 3249514, at *1 (N.D. Cal. Aug. 7, 2012)).
19           Plaintiff contends the defense fails as a matter of law because “this Court has subject
20    matter jurisdiction over the federal counts pursuant to 28 U.S.C. § 1331,” and accordingly
21    “this Court may exercise supplemental jurisdiction over the state law claims” under 28
22    U.S.C. § 1367. MTS at 14. That may be so; however, “[t]he objection that a federal court
23    lacks subject-matter jurisdiction . . . may be raised by a party, or by a court on its own
24    initiative, at any stage in the litigation, even after trial and the entry of judgment.” Arbaugh
25    v. Y&H Corp., 546 U.S. 500, 506 (2006) (citing Fed. R. Civ. P. 12(b)(1)). On the one hand,
26    that may render the defense “redundant” such that it is properly subject to a motion to
27    strike; however, “[a]s a practical matter, striking this affirmative defense only to later
28    permit [any party] to raise it wastes judicial resources.        Further, [Plaintiff] has not

                                                    12
                                                                               20-CV-2137-JLS (NLS)
     Case 3:20-cv-02137-JLS-NLS Document 14 Filed 04/06/21 PageID.124 Page 13 of 14


1     demonstrated that it will suffer any prejudice” if this defense is permitted to remain. Does
2     1-10 v. Univ. of Wash., No. C16-1212JLR, 2018 WL 3475377, at *2 (W.D. Wash. July 19,
3     2018) (citing Hernandez v. Balakian, No. CVF06-1383OWW/DLB, 2007 WL 1649911, at
4     *1 (E.D. Cal. June 1, 2007)). Therefore, the Court DENIES Plaintiff’s Motion as to
5     Defendant’s thirteenth affirmative defense.
6           G.     Fifteenth Affirmative Defense
7           Defendant’s fifteenth affirmative defense “alleges that this answering Defendant
8     joins with and alleges herein in their entirety by reference as if fully set forth herein all of
9     the Co-Defendants’ affirmative defenses.” Answer at 7. Plaintiff contends this defense is
10    “immaterial and impertinent” because “there are no other defendants” in this case. MTS
11    at 16 (citing Fed. R. Civ. P. 12(f)). Similar to Defendant’s twelfth affirmative defense, this
12    defense clearly has no possible relevance to the litigation at present, as there is only one
13    defendant in this case.     See supra Section III.E.       Therefore, the Court STRIKES
14    Defendant’s fifteenth affirmative defense. Consistent with the provisions of Federal Rule
15    of Civil Procedure 15, Defendant may move to amend its Answer to assert this defense
16    should later developments in this litigation render it relevant.
17                                          CONCLUSION
18          For the foregoing reasons, the Court GRANTS IN PART AND DENIES IN PART
19    Plaintiff’s Motion to Strike (ECF No. 6). Specifically, the Court DENIES Plaintiff’s
20    motion to strike Defendant’s first, fifth, sixth, thirteenth, and sixteenth affirmative
21    defenses. The Court GRANTS Plaintiff’s motion to strike the remaining affirmative
22    defenses. Defendant is granted LEAVE TO AMEND its second, third, seventh, tenth,
23    eleventh, and fourteenth affirmative defenses. Defendant’s fourth, eighth, ninth, and
24    seventeenth affirmative defenses are STRICKEN WITH PREJUDICE. Defendant may
25    move pursuant to Federal Rule of Civil Procedure 15 to amend its answer to assert its
26    twelfth and fifteenth affirmative defenses if later developments render those defenses
27    ///
28    ///

                                                    13
                                                                               20-CV-2137-JLS (NLS)
     Case 3:20-cv-02137-JLS-NLS Document 14 Filed 04/06/21 PageID.125 Page 14 of 14


1     relevant to this litigation. Any amended answer must be filed within thirty (30) days of the
2     date on which this Order is electronically docketed.
3           IT IS SO ORDERED.
4     Dated: April 6, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  14
                                                                            20-CV-2137-JLS (NLS)
